228 Kan. 5 (1980)
617 P.2d 1255
STATE OF KANSAS, Petitioner,
v.
JON K. LOWE, Respondent.
No. 47,881
Supreme Court of Kansas.
June 3, 1980.

ORDER
ON this 3rd day of June, 1980, the petition of Jon K. Lowe, for reinstatement of his privilege to practice law in the State of Kansas comes before the Court.
The Court, after consideration of the petition, the report and recommendations of the Board for Admission of Attorneys and being fully advised in the premises, finds that the recommendations of the Board should be accepted.
The Court further finds that Jon K. Lowe shall be required to take a regularly scheduled bar examination conducted by the Board of Admissions and upon completing such examination with a passing score and upon the filing of his oath, payment of costs and registration fee, the petitioner shall be reinstated to the practice of law.[1]
IT IS SO ORDERED BY THE COURT.
NOTES
[1]  Attorney reinstated pursuant to order of September 12, 1980. In re Lowe, 228 Kan. 425, 622 P.2d 124.